EXHIBIT 10.3 RESIGNATION To the Board of Directors of Accelerated Acquisitions X, Inc., a Delaware corporation The undersigned, being an officer and director of the above-named corporation, does hereby resign from President, Secretary, Treasurer, and shall remain a director of the corporation. Said resignation is contingent and expressly conditioned upon (a) the sale of 22,350,000 shares of the Company’s common shares to Virolab S de RL de CV and (b) the appointment ofRicardo Rosales, PhD as a director and officer of the corporation. Said resignation shall be effective on the date of the Closing of the transaction contemplated by the Subscription Agreements between the Company and Virolab S de RL de CV. Dated as of February 27, 2011 By: /s/ Timothy Neher Timothy Neher, Managing Member
